Case: 1:20-cv-00922-MRB Doc #: 1-1 Filed: 11/13/20 Page: 1 of 12 PAGEID #: 6




                         EXHIBIT A
              Case: 1:20-cv-00922-MRB Doc #: 1-1 Filed: 11/13/20 Page: 2 of 12 PAGEID #: 7




                          AFTAB PUREVAL
                 HAMILTON COUNTY CLERK OF COURTS


                                COMMON PLEAS DIVISION

                              ELECTRONICALLY FILED
                           October 20, 2020 02:48 PM
                                  AFTAB PUREVAL
                                 Clerk of Courts
                             Hamilton County, Ohio
                               CONFIRMATION 997401


             TRACEY WILEY                                                      A 2003679
            vs.
   DOLLAR TREE STORES INC



                           FILING TYPE: CLASSIFICATION
                                          PAGES FILED: 1




                                                     EFR200




E-FILED 10/20/2020 02:48 PM / CONFIRMATION 997401 / A 2003679 / COMMON PLEAS DIVISION / CLSS
                      Case: 1:20-cv-00922-MRB Doc #: 1-1 Filed: 11/13/20 Page: 3 of 12 PAGEID #: 8




         COURT OF COMMON PLEAS                          CLASSIFICATION FORM                   AFTAB PUREVAL
         HAMILTON COUNTY, OHIO                                                                  CLERK OF COURTS
                                                         WWW.COURTCLERK.ORG



    CASE NUMBER:                                     PLAINTIFF:   Tracey Wiley
    PURSUANT TO SUPERINTENDENCE RULE 4, THIS CASE WAS ORIGINALLY FILED AND DISMISSED

    UNDER CASE NUMBER:                                     BY JUDGE

    PLEASE INDICATE CLASSIFICATION INTO WHICH THIS CASE FALLS (please only check one):
    [        ]   Other Tort – C360                                        [    ] Other Civil – H700-34
         ✔   ]   Personal Injury – C310                                       ] Appropriation – H710
             ]   Wrongful Death – C320                                        ] Accounting – H720
             ]   Vehicle Accident – C370                                      ] Beyond Jurisdiction –730
                                                                              ] Breach of Contract – 740
    [        ]   Professional Tort – A300                                     ] Cancel Land Contract – 750
             ]   Personal Injury – A310                                       ] Change of Venue – H760
             ]   Wrongful Death – A320                                        ] Class Action – H770
             ]   Legal Malpractice – A330                                     ] Convey Declared Void – H780
             ]   Medical Malpractice – A340                                   ] Declaratory Judgment – H790
                                                                              ] Discharge Mechanics Lien – H800
    [        ] Product Liability – B350                                       ] Dissolve Partnership – H810
             ] Personal Injury – B310                                         ] CONSUMER SALES ACT (1345 ORC) – H820
             ] Wrongful Death – B320                                           ] Check here if relief includes declaratory
                                                                                  judgment, injunction or class action
          ] Worker's Compensation                                                 recovery – H825
            Non-Compliant Employer – D410                                      ] Habeas Corpus – H830
          ~ Appeal – D420                                                       ] Injunction – H840
                                                                               ] Mandamus – H850
          ] Administrative Appeals – F600                                       ] On Account – H860
            Appeal Civil Service – F610                                         ] Partition – H870
         ~ Appeal Motor Vehicle – F620                                          ] Quiet Title – H880
         ~ Appeal Unemployment – F630                                           ] Replevin – H890
         ~ Appeal Liquor – F640                                                 ] Sale of Real Estate – H900
            Appeal Taxes – F650                                                 ] Specific Performance – 910
            Appeal Zoning – F660                                                ] Restraining Order – H920
                                                                                ] Testimony – H930-21
     [       ] Certificate of Qualification – H600                              ] Environmental – H940
                                                                                ] Cognovit – H950
                                                                                ] Menacing by Stalking – H960
                                                                                        ] Repo Title – Transfer of Title Only – 970
                                                                                        ] Repo Title – With Money Claim – H980
                                                                                ] Injunction Sexual Predator – 990
                                                                                ] SB 10 – Termination – H690
                                                                                ] SB 10 – Reclassification – H697



    DATE:         10/20/2020                                          Stephanie L. Collins
                                                      ATTORNEY (PRINT):

                                                      OHIO SUPREME COURT NUMBER: 0089945
    Revised 01/02/2017



E-FILED 10/20/2020 02:48 PM / CONFIRMATION 997401 / A 2003679 / COMMON PLEAS DIVISION / CLSS
              Case: 1:20-cv-00922-MRB Doc #: 1-1 Filed: 11/13/20 Page: 4 of 12 PAGEID #: 9




                          AFTAB PUREVAL
                 HAMILTON COUNTY CLERK OF COURTS


                                 COMMON PLEAS DIVISION

                              ELECTRONICALLY FILED
                           October 20, 2020 02:48 PM
                                  AFTAB PUREVAL
                                 Clerk of Courts
                             Hamilton County, Ohio
                               CONFIRMATION 997401


             TRACEY WILEY                                                       A 2003679
            vs.
   DOLLAR TREE STORES INC



    FILING TYPE: INITIAL FILING (IN COUNTY) WITH NO JURY
                           DEMAND
                                           PAGES FILED: 4




                                                      EFR200




E-FILED 10/20/2020 02:48 PM / CONFIRMATION 997401 / A 2003679 / COMMON PLEAS DIVISION / IFI
              Case: 1:20-cv-00922-MRB Doc #: 1-1 Filed: 11/13/20 Page: 5 of 12 PAGEID #: 10




                                HAMILTON COUNTY COMMON PLEAS COURT
                                       HAMILTON COUNTY, OHIO

           TRACEY WILEY                        :               Case No.:
           1105 Virescent Court                :
           Cincinnati, OH 45224                :
                                               :               (Judge:        )
                                               :
                                 Plaintiff,    :
                                               :               COMPLAINT
           vs.                                 :
                                               :
           DOLLAR TREE STORES, INC.            :
           887 Galbraith Road                  :
           Cincinnati, Ohio 45231              :
                                               :
                  Please Serve Statutory Agent :
                  Corporation Service Company  :
                  50 West Broad Street         :
                  Suite 1330                   :
                  Columbus, Ohio 43215         :
                                               :
           and                                 :
                                               :
           UNITED HEALTHCARE SERVICES INC. :
           Please Serve Statutory Agent:       :
                  CT CORPORATION SYSTEM        :
                  4400 Easton Commons Way      :
                  Suite 125                    :
                  Columbus Oh 43219            :
                                               :
                                 Defendants.   :


                  Now comes the Plaintiff, by and through counsel, and as and for her Complaint against

           Defendants states as follows:

                  1.      Plaintiff, Tracey Wiley, resides at 1105 Virescent Court, Cincinnati, Ohio 45224

           and has so resided at all times relevant herein.

                  2.      Defendant, Dollar Tree Stores, Inc., licensed to do business in the State of Ohio

           and a business operation with a store location at 887 Galbraith Road, Cincinnati, Ohio 45505.




                                                                                                  1|P age



E-FILED 10/20/2020 02:48 PM / CONFIRMATION 997401 / A 2003679 / COMMON PLEAS DIVISION / IFI
              Case: 1:20-cv-00922-MRB Doc #: 1-1 Filed: 11/13/20 Page: 6 of 12 PAGEID #: 11




                  3.       All occurrences, which form the basis of this complaint, occurred within Clark

           County, Ohio.

                                                      COUNT ONE

                  4.       Plaintiff hereby incorporates by reference Paragraphs one through three as though

           fully rewritten herein.

                  5.       On or about October 21, 2018, Defendant, Dollar Tree Stores, Inc. owned and/or

           operated a building at 887 Galbraith Road, Cincinnati, Hamilton County, Ohio 45231.

                  6.       At all times relevant herein, Plaintiff, Tracey Wiley, was a lawful invitee on said

           premises.

                  7.       At all times relevant herein, Defendant, Dollar Tree Stores, Inc., through its

           agents, servants and employees, negligently and carelessly created and/or permitted a hazardous

           condition to exist in the form of boxes falling inside their place of business.

                  8.       Defendant, Dollar Tree Stores, Inc. I, knew or should have reasonably known of

           said dangerous condition.

                  9.       Defendant, Dollar Tree Stores, Inc., failed to warn or make safe known dangerous

           condition.

                  10.      As a direct and proximate result of Defendant Dollar Tree Stores, Inc.’s

           negligence, Plaintiff was injured on said date.

                  11.      As a direct and proximate result of Defendant, Dollar Tree Stores, Inc., Plaintiff

           suffered bodily injuries and reasonably believes these injuries to be permanent.

                  12.      As a direct and proximate result of Defendant Dollar Tree Stores, Inc.’s

           negligence, Plaintiff, Tracey Wiley, experienced severe pain and suffering and reasonably

           expects to experience additional pain and suffering in the future.



                                                                                                    2|P age



E-FILED 10/20/2020 02:48 PM / CONFIRMATION 997401 / A 2003679 / COMMON PLEAS DIVISION / IFI
              Case: 1:20-cv-00922-MRB Doc #: 1-1 Filed: 11/13/20 Page: 7 of 12 PAGEID #: 12




                  13.     As a direct and proximate result of Defendant Dollar Tree Stores, Inc.’s

           negligence, Plaintiff, Tracey Wiley, experienced loss of enjoyment of life and reasonably expects

           to experience additional loss of enjoyment of life in the future.

                  14.     As a direct and proximate result of Defendant Dollar Tree Stores, Inc.’s

           negligence, Plaintiff, Tracey Wiley, incurred reasonable and necessary medical expenses and

           reasonably expects to incur additional medical expense in the future.

                  15.     Plaintiff, Tracey Wiley is entitled to judgment in an amount yet to be determined,

           but in excess of Twenty-Five Thousand Dollars ($25,000.00), as and for compensatory damages.

                                                     COUNT TWO

                  16.     Plaintiff hereby incorporates by reference paragraphs one through fifteen as

           though fully rewritten herein.

                  17.     Plaintiff, Tracey Wiley, had health insurance with Defendant United Healthcare

           Services on the date of the above-described accident.

                  18.     As a result of the above-described accident, and pursuant to the health insurance

           held with Plaintiff, Tracey Wiley, Defendant United Healthcare Services will pay, should pay,

           did pay, or may have paid some of the Plaintiff’s medical bills from the instant accident.

                  19.     Pursuant to the terms of said policy, United Healthcare Services is or may be

           subrogated to a portion of Plaintiff, Tracey Wiley’s claims against Defendant, Dollar Tree

           Stores, Inc., and should be required to assert its interests or otherwise be forever barred from

           doing so as to any party hereto.

                  20.     Plaintiff, Tracey Wiley, demands that Defendant, United Healthcare Services, pay

           her medical bills and assert any interest said Defendant may have in the instant matter or

           otherwise be forever barred in doing so as to any party hereto.



                                                                                                        3|P age



E-FILED 10/20/2020 02:48 PM / CONFIRMATION 997401 / A 2003679 / COMMON PLEAS DIVISION / IFI
                                      Case: 1:20-cv-00922-MRB Doc #: 1-1 Filed: 11/13/20 Page: 8 of 12 PAGEID #: 13




                                          WHEREFORE, Plaintiff, Tracey Wiley, prays for judgment against Defendant, Dollar

                                   Tree Stores, Inc., in an amount yet to be determined, but in excess of Twenty-Five Thousand

                                   Dollars ($25,000.00), as and for compensatory damages; Plaintiff prays that United Healthcare

                                   be required to assert any interest said Defendant may have in the instant matter or otherwise be

                                   forever barred from doing so as to any party hereto; Plaintiff further prays for all relief to which

                                   she may be entitled at law and/or equity, including pre-judgment interest.



                                                                                 Respectfully Submitted,


                                                                                 /s/ Stephanie L. Collins
                                                                                 ___________________________
                                                                                 Stephanie L. Collins (OH Bar# 0089945)
                                                                                 The Law Offices of Blake R. Maislin, LLC
                                                                                 Maislin Professional Center
                                                                                 2260 Francis Lane
                                                                                 Cincinnati, OH 45206
                                                                                 Tel 513-444-4444
                                                                                 Fax 513-721-5557
                                                                                 scollins@maislinlaw.com
                                                                                 Counsel for the Plaintiff, Tracey Wiley

                                                                    INSTRUCTIONS TO CLERK

                                          Please serve the Complaint upon all Defendants at the addresses identified in the caption.

                                                                                 /s/ Stephanie L. Collins
                                                                                 ___________________________
                                                                                 Stephanie L. Collins (OH Bar# 0089945)




                                                                                                                             4|P age



                        E-FILED 10/20/2020 02:48 PM / CONFIRMATION 997401 / A 2003679 / COMMON PLEAS DIVISION / IFI
Powered by TCPDF (www.tcpdf.org)
                                        Case: 1:20-cv-00922-MRB Doc #: 1-1 Filed: 11/13/20 Page: 9 of 12 PAGEID #: 14


                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   TRACEY WILEY
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2003679
                                                                                                        SUMMONS
                                   DOLLAR TREE STORES INC
                                        DEFENDANT


                                        DOLLAR TREE STORES INC
                                        SERVE CORPORATION SERVICE COMPANY              D-1
                                        50 WEST BROAD ST STE 1330
                                        COLUMBUS OH 43215



                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        TRACEY WILEY
                                        1105 VIRESCENT COURT
                                        CINCINNATI OH 45224

                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   STEPHANIE COLLINS                                   Clerk, Court of Common Pleas
                                   2260 FRANCIS LANE                                      Hamilton County, Ohio
                                   CINCINNATI         OH           45206

                                                                                  By   RICK HOFMANN
                                                                                                                Deputy


                                                                                  Date:      October 21, 2020



                                   *D130110483*
                                   D130110483




Powered by TCPDF (www.tcpdf.org)
                                       Case: 1:20-cv-00922-MRB Doc #: 1-1 Filed: 11/13/20 Page: 10 of 12 PAGEID #: 15


                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   TRACEY WILEY
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2003679
                                                                                                        SUMMONS
                                   DOLLAR TREE STORES INC
                                        DEFENDANT


                                        UNITED HEALTHCARE SERVICES INC
                                        SERVE CT CORPORATION SYSTEM                    D-2
                                        4400 EASTON COMMONS WAY STE 125
                                        COLUMBUS OH 43219



                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        TRACEY WILEY
                                        1105 VIRESCENT COURT
                                        CINCINNATI OH 45224

                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   STEPHANIE COLLINS                                   Clerk, Court of Common Pleas
                                   2260 FRANCIS LANE                                      Hamilton County, Ohio
                                   CINCINNATI         OH           45206

                                                                                  By   RICK HOFMANN
                                                                                                                Deputy


                                                                                  Date:      October 21, 2020



                                   *D130110485*
                                   D130110485




Powered by TCPDF (www.tcpdf.org)
Case: 1:20-cv-00922-MRB Doc #: 1-1 Filed: 11/13/20 Page: 11 of 12 PAGEID #: 16
Case: 1:20-cv-00922-MRB Doc #: 1-1 Filed: 11/13/20 Page: 12 of 12 PAGEID #: 17
